Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 11, 17, 23, 24, 28, 30, 33, 34, 43, 45, 46 and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Dimitrievska et al. US 20160058913, in view of Vinten-Johansen et al. US 2003/0087878 A1.

Dimitrievska teaches a method of treatment comprises coating an anti-thrombogenic composition on a substrate.  See abstract and paragraphs 0019-0024 and 0116-0120.  Substrate includes decellularized blood vessel, engineered blood vessels, or harvested vessels from a donor.  See paragraphs 0074-0087.  Blood vessels include aorta, coronary artery, and saphenous vein are found in paragraph 0096.  The claimed hydrogel composition is found in paragraphs 0097-0115.  Hydrogel comprising crosslinker is found in paragraph 0118-0119.  Hydrogel composition having the claimed modulus is found in paragraph 0027.  
While Dimitrievska teaches harvested blood vessel (paragraph 0087), Dimitrievska is silent with respect to harvesting by skeletonized method.  However, harvesting procedure is performed by skeletonized method is well known in the art.  See for example the teaching in Vinten-Johansen at paragraphs 0027-0029.  As such, it would have been prima facie obvious to one of ordinary skills in the art at the time the invention was made to optimize the method taught by Dimitrievska to coat any harvested blood vessel including the one performed by skeletonized method in view of the teaching in Vinten-Johansen.  This is because Vinten-Johansen teaches harvesting vessel by skeletonized method is known in the art, and this is because Dimitrievska teaches the desirability for coating any blood vessels to prevent bleeding including harvested blood vessels.

Response to Arguments
Applicant’s arguments filed 04/20/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615